Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENT
The IDS filed on Oct. 21, 2021 has been fully considered.  Shibazaki et al. (Shibazaki) (WO 2011/016254) discloses an exposure apparatus having a scale member (Fig. 5) and encoder heads (71-74, 77-79, Fig. 5, para 0115-0122).  However, Shibazaki does not disclose “the scale member having four sections in each of which a reflective grating is formed and an opening that is substantially defined by the four sections” and “the second encoder system having four head groups provided at the second movable member so that the 25four head groups respectively face the four sections as the second movable member is moved, each of the four head groups having a plurality of heads, each of the plurality of heads irradiating the reflective grating from below with a measurement beam” and “wherein in each of the four head groups, the position information is 5measured by the plurality of heads so that difference data of the position information is acquired in at least one of two directions orthogonal to each other within the predetermined plane, and in the exposure operation, the controller compensates a grid error due to grid variation caused by the reflective grating in each of the four sections, based on 10the difference data acquired in the four head groups”.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        October 23, 2021